Citation Nr: 0613055	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for psoriasis.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1977 and from July 1979 to July 1997.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's service-connected psoriasis involves less than 
5 percent of his entire body and exposed areas, does not 
require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs, and was not manifested by 
exfoliating, exudation, or itching on an exposed surface or 
extensive area before August 2002.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
psoriasis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7816 (2005), Diagnostic 
Code 7806 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Service connection for psoriasis was granted with a 
noncompensable evaluation assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7816, effective August 1, 1997.  See December 
1997 rating decision.  The veteran appealed the June 1998 
rating decision that continued the noncompensable rating.  
During the appeal, the rating criteria for skin diseases were 
amended, effective August 30, 2002.  Prior to the amendments, 
psoriasis was to be rated as eczema pursuant to old 
Diagnostic Code 7806 (2002).  A 10 percent evaluation was 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  New 
Diagnostic Code 7816 (2005) now has its own rating criteria.  
A 10 percent evaluation is assigned for psoriasis that 
affects at least five percent, but less than 20 percent, of 
the entire body, or at least five percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  

The evidence of record does not support a compensable 
evaluation under either the old or new rating criteria for 
psoriasis.  Prior to August 30, 2002, the veteran was 
diagnosed with tinea pedis, scaling type, on both soles; 
onychomycosis of the left great toenail; and dermatophytosis 
of the right 4-5 interspaces.  See February 1998 VA 
compensation and pension (C&P) skin diseases examination 
report.  The external auditory canals of both his ears were 
found to be somewhat flaky in April 1999, consistent with 
eczematoid otitis externa, and he was started on Valisone 
lotion to treat the eczema.  There is no evidence to suggest, 
however, that any of these conditions, in particular the 
eczematoid otitis externa, involved an exposed surface or 
extensive area, or any exudation or itching, so as to warrant 
a 10 percent evaluation under the old rating criteria.  

Since August 30, 2002, and the inception of his appeal, the 
veteran has undergone two VA C&P examinations.  In November 
2004, the veteran reported the breakout of a rash on his 
knuckles and feet causing his skin to become cracked and dry 
and to bleed.  He indicated that he had tried creams and 
pills, and had probably tried steroid lotions, but was then 
only using Vaseline Intensive Care.  The veteran reported 
that the rash never really went away and got worse once or 
twice a month, at which time he increased the amount of 
lotion he used, changed his clothes more often, and decreased 
the frequency of washing his hands and feet.  The VA examiner 
noted that the veteran had a questionable history of steroid 
usage, but had never had light or immunosuppressive therapy.  
The examiner also noted that the rash only covered a few 
knuckles and his big toes, occupying less than one percent of 
the veteran's total body surface area.  

In November 2005, the veteran reported that cracked skin 
becomes crusty and bleeds every 10 days, varying in location 
from the ears to the hands and lasting for three to four 
days.  He indicated that he uses lotions, ear drops, and 
steroid creams (which he has been using for the past two 
years), which clear his psoriasis after he treats it for 
three to four days.  Upon physical examination, some areas of 
redness with some scaly skin were found on the right hand 
knuckles and the first interphalangeal joints from fingers 
two through five.  No breakage of the skin or bleeding was 
noted and the condition occupied less than one percent of the 
total body surface area and one percent of the exposed area.  
An area of redness with scaling of the skin was also noted on 
the left hand, from the second through the fifth finger on 
the knuckles and the first interphalangeal joint.  No 
breakage of the skin or bleeding was noted and the condition 
was found to occupy one percent of both the total body 
surface and exposed area.  Dry skin was also noted in both 
ears extending from the inferior aspect of the ear to the 
middle ear.  There was no obvious bleeding noted and the 
condition was found to occupy less than one percent of the 
total body surface area and approximately less than one 
percent of the exposed area.  The veteran's big toenails 
showed psoriatic nails, the left more prominent than the 
right.  The condition occupied less than one percent of the 
total body surface area and less than one percent of exposed 
area.  The VA examiner opined that the current level of 
severity is mild and that although the disease is active, it 
appears to come and go and seems well-controlled with 
medication.  

During neither VA C&P examination was the veteran found to 
suffer from psoriasis that affects at least five percent, but 
less than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas affected.  
Nor is there any indication that he has been prescribed 
corticosteroids or other immunosuppressive drugs to control 
his psoriasis.  Although the veteran contends that he has 
been on steroid medication for the past two years, a review 
of the claims file reveals that the only medication 
prescribed to the veteran related to his skin was 
erythromycin 2% topical gel for facial lesions.  See 
September 2000 nursing note.  There is also no record to 
suggest that the veteran continued using Cyclocort cream, a 
topical corticosteroid, after it was prescribed to him during 
service.  See December 1996 health record.  As such, a 
compensable rating is not warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal originates from a June 1998 rating 
decision which continued a noncompensable disability 
evaluation for service-connected psoriasis following an 
examination scheduled by VA.  The issue was remanded in 
December 2003 and July 2005 in order to effect compliance 
with the duties to notify and assist.  Specifically, the 
Board determined that further evidentiary development was 
needed in the form of obtaining pertinent medical records and 
affording the veteran an appropriate examination.

Pursuant to the remands, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  See March 2004 and November 
2004 RO letters.  Prior to the second remand, the veteran was 
also advised of the need to provide any evidence in his 
possession pertinent to the claim.  See April 2005 
Supplemental Statement of the Case (SSOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the evaluation of his 
service-connected psoriasis until after the rating decision 
that is the subject of this appeal.  The current section 
5103(a) notice requirements were not in effect, however, when 
the June 1998 rating decision was issued.  The veteran has 
since been provided with appropriate notice.  Moreover, as 
the claim for service connection for psoriasis was 
substantiated years before the section 5103(a) notice 
requirements became effective, the veteran has not been 
prejudiced by VA's failure to provide notice of all five 
elements of a service-connection claim.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical, private, and VA records have been associated 
with the claims file, and the veteran was afforded several VA 
examinations in connection with his claim.  In addition, 
pursuant to the December 2003 remand instructions, the RO 
attempted to ascertain from the veteran what medical 
providers had treated him for a skin disorder, to include 
tinea pedis.  See March 2004 RO letter.  No additional 
evidence, to include information as to treatment for a skin 
disorder, was submitted by the veteran and there is no 
indication that he did not receive the RO's letter.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable disability evaluation for service-connected 
psoriasis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


